DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12, and those depending therefrom including claims 2-11 and 13-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 – The claimed “a plurality of first grooves that have a shape of geometric figures” of claim 1, and the claimed “a plurality of first grooves having a shape of geometric figures” is indefinite.  It’s unclear if applicant is referring to the overall shape (as in circular/circumferential) or the cross-sectional shape (as in generally rectangular).  For the purpose of examination, the examiner will consider this to be “a plurality of first grooves that have a shape

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US-2017/0274496).
	Regarding claim 1, Cook (US-2017/0274496) discloses a polishing pad (Fig. 1), which comprises a polishing layer (the surface of the pad, shown in Figure 1), wherein the polishing layer comprises, on the polishing surface thereof, a plurality of first grooves (circular grooves 12) that have a shape of geometric figures (the plurality of first grooves have a circular shape, and a generally rectangular cross-section) (Figs. 1 and 2) that share a center (Fig. 1); and
a plurality of second grooves (radial grooves 16) that radially extend from the center to the outer periphery (Fig. 1), and
the depth of the second grooves (radial grooves 16, shown as numeral 216) is equal to (Fig. 2), or deeper than (Fig. 3, shown as numeral 316), the depth of the first grooves (circular grooves 12) (Fig. 1).   
Regarding claim 2, Cook discloses the polishing pad of claim 1, wherein the depth of the second grooves (radial grooves 16) is 100% to 300% of the depth of the first grooves (circular grooves 12) (Cook discloses 100%) (“the radial drainage groove 216 has a depth "D" equal to the depth of the feeder grooves”, wherein the feeder grooves are circular grooves 202A, 204A, 206A, 208A, and 202B, 204B, 208B in Figure 2) [Cook; paragraph 0038].
	Regarding claim 8, Cook discloses the polishing pad of claim 1, which has 5 to 15 of the second grooves (radial grooves) spaced apart from each other at a certain angle (Table 1; Pads 1-4).
Regarding claim 9, Cook discloses the polishing pad of claim 8, which has the first grooves (circular grooves) at a pitch spacing of 1 mm to 10 mm (120 mil, or 3.05mm) [Cook; paragraph 0060].
	Regarding claim 10, Cook discloses the polishing pad of claim 1, wherein the first grooves (circular grooves) and the second grooves (radial grooves) each comprise an inner surface perpendicular (sides of the grooves) to the polishing surface and a bottom surface (bottoms of the grooves) parallel to the polishing surface (Fig. 2).
	Regarding claim 12, Cook discloses a process for preparing a polishing pad, which comprises:
(1) preparing a polishing layer (i.e. making or producing a polishing layer) (“provides a polishing pad”) [Cook; paragraph 0008];
(2) forming a plurality of first grooves (circular grooves 12) on the polishing surface of the polishing layer, the first grooves (circular grooves 12) having a shape of geometric figures (the plurality of first grooves have a circular shape, and a generally rectangular cross-section) (Figs. 1 and 2) that share a center (Fig. 1); and
(3) forming a plurality of second grooves (radial grooves 16) on the polishing surface of the polishing layer, the second grooves (radial grooves 16) radially extending from the center to the outer periphery (Fig. 1),
wherein the depth of the second grooves (radial grooves 16, shown as numeral 216) is equal to (Fig. 2), or deeper than (Fig. 3, shown as numeral 316), the depth of the first grooves (circular grooves 12) (Fig. 1).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Motonari (US-2009/0209185).
Regarding claim 4, Cook discloses the polishing pad of claim 1, but fails to disclose wherein the depth of the second grooves is 90% or less of the thickness of the polishing layer. 
However, Motonari (US-2009/0209185) discloses wherein the thickness of the polishing layer (11) has a thickness of 0.5 to 5.00 millimeters [Motonari; paragraph 0030].  Since Cook discloses a radial groove depth of 0.76 millimeters, which includes 90% or less a thickness of a polishing layer such as taught by Motonari, then the prior art makes obvious the claimed range in order to have a groove sufficiently sized for drainage [Cook; paragraph 0060] for a typical polishing pad having a typical thickness [Motonari; paragraph 0030].   

Claims 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Kisboll (US-2004/0048552).
Regarding claim 3, Cook discloses the polishing pad of claim 2, but fails to disclose wherein the depth of the second grooves (radial grooves) is 125% to 150% of the depth of the first grooves (circular grooves).  
However, Kisboll (US-2004/0048552) teaches annular channels (akin to the radial grooves of Cook) having a depth of between 0.1 and 3 mm [Kisboll; paragraph 0028], and transverse channels (akin to the circular grooves of Cook) having a depth between 0.1 and 3 mm [Kisboll; paragraph 0036].  Cook that the drainage cross-sectional area is at least two times greater than the feeder cross-sectional area [Cook; paragraph 0049], where area is depth multiplied by width. Cook said that the width and depth could be alternatively modified to increase 
Regarding claim 5, Cook discloses the polishing pad of claim 1, but fails to disclose wherein the width of the second grooves (radial grooves) is 50% to 200% of the width of the first grooves (circular grooves).
However, Kisboll (US-2004/0048552) teaches the width of a channel is between 1 mm and 20 mm [Kisboll; paragraph 0030], and also teaches that transverse grooves having a width from 1 to 10 mm [Kisboll; paragraph 0036].  Cook discloses that grooves help drainage and can vary in widths [Cook; paragraph 0035], but it is also known that grooves lower the area of the polishing surface, and therefore it would have been obvious to one of ordinary skill in the art to modify the width of the second grooves to either the same size as the first grooves (i.e. 100% the width of the first grooves), or higher, in order to accommodate more drainage according to the number of drainage channels (“total cross-sectional area of each feeder groove divided by total number of feeder grooves (.delta.)”) [Cook; paragraph 0008], centrifugal forces [Cook; paragraph 0048], etc.  
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), 
Regarding claim 6, Cook discloses the polishing pad of claim 5, but fails to disclose wherein the width of the second grooves is 100% to 200% of the width of the first grooves.
Kisboll (US-2004/0048552) teaches the width of a channel is between 1 mm and 20 mm [Kisboll; paragraph 0030], and also teaches that transverse grooves having a width from 1 to 10 mm [Kisboll; paragraph 0036].  Cook discloses that grooves help drainage and can vary in widths [Cook; paragraph 0035], but it is also known that grooves lower the area of the polishing surface, and therefore it would have been obvious to one of ordinary skill in the art to modify the width of the second grooves to either the same size as the first grooves (i.e. 100% the width of the first grooves), or higher, in order to accommodate more drainage according to the number of drainage channels (“total cross-sectional area of each feeder groove divided by total number of feeder grooves (.delta.)”) [Cook; paragraph 0008], centrifugal forces [Cook; paragraph 0048], etc. 
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and, similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
	Regarding claim 7, Cook discloses the polishing pad of claim 5, wherein the width of the second grooves (radial grooves) is 0.2 mm to 2 mm (Table 1; Pad 1), and the depth of the second grooves (radial grooves) is 0.4 mm to 4 mm (Table 1; All Pads).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Moon (US-2003/0114084).
Regarding claim 11, Cook discloses the polishing pad of claim 10, but fails to disclose a rounded portion machined as a curved surface at an edge at which the polishing surface meets the inner surface. 
	However, Moon (US-2003/0114084) teaches a rounded portion (“contoured surface 1006”) machines as a curved surface at an edge (Fig. 10) at which the polishing surface meets an inner surface [of the groove 1004] (Fig. 10) [Moon; paragraph 0052].  Since Moon teaches that sharp corners act as a knife edge against a wafer being polishing, resulting in delamination and/or peeling from the wafer [Moon; paragraph 0012], it therefore would have been obvious to one of ordinary skill in the art to curve the edges so as to remove the so-called “knife edge” that causes problems with delamination and/or peeling [Moon; paragraphs 0012 and 0052].  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Berman (US-5,882,251).
Regarding claim 13, Cook discloses the process for preparing a polishing pad of claim 12, but fails to disclose wherein the formation of the first grooves and the second grooves is carried out by cutting and removing a part of the polishing surface.
However, Berman (US-5,882,251) teaches wherein the formation of grooves is carried out by cutting and removing a part of the polishing surface (cutting tool 800) (Figs. 8A, 8B, 9) [Berman; col. 8, lines 5-12].  Since Berman teaches that a cutting tool is a conventional means for forming grooves, it therefore would have been obvious to one of ordinary skill in the art to use a cutting tool, as taught by Berman, for the formation of the grooves of Cook in order to achieve a desired groove shape for each groove (Fig. 9) [Berman; col. 8, lines 5-12].  
	Regarding claim 14, Cook in view of Berman discloses the process for preparing a polishing pad of claim 13, wherein the cutting (taught by Berman, as described in claim 13 above) is carried out using a tip (cutting head 805 of cutting tool 800).
Regarding claim 15, Cook in view of Berman discloses the process for preparing a polishing pad of claim 13, wherein the formation of the first grooves (circular grooves) and the second grooves (radial grooves) comprises forming an inner surface (side surfaces of the grooves) perpendicular to the polishing surface (Fig. 2) and a bottom surface (of the grooves) parallel to the polishing surface (Fig. 2) by the cutting (taught by Berman for forming grooves).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US-2017/0274496) in view of Berman (US-5,882,251) and further in view of Kadowaki (US-2017/0334034).
	Regarding claim 16, Cook in view of Berman discloses the process for preparing a polishing pad of claim 15, which further comprises, after the formation of the first grooves and the second grooves, but fails to disclose machining an edge at which the polishing surface meets the inner surface into a curved surface.
	However, Kadowaki (US-2017/0334034) teaches machining an edge at which the polishing surface meets the inner surface (i.e. side of the groove) into a curved surface (Fig. 2) (“corner portions extending toward the polishing surface and being tapered to have a shape cut out in a rectangular triangle 0.6 mm on a side, as shown in FIG. 2, were formed”) [Kadowaki; paragraph 0108], the curved surface being taught by Moon, by using an appropriately shaped tool as taught by Berman [Berman; col. 8, lines 5-12].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2018/0366333 is pertinent to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723